DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadashi (JP2013-168720).

NOTE:   With respect to the claims the Examiner notes that Tadashi discloses the same claimed structure as in the claims.  While there may be functional operations of the device present in the claim that may differ from Tadashi the Examiner notes an “apparatus must be distinguished from the prior art in terms of structure rather than function” and a “claim 

Regarding claim 1, Tadashi discloses a solid-state imaging device, comprising: 
a plurality of photoelectric conversion elements disposed in a matrix shape (see fig. 4 and par. [0035], wherein a plurality of photoelectric conversion elements 201-204 disposed in a matrix shape); and 
a plurality of pixel groups (see fig. 1 and par. [0035], a plurality of pixel groups 100), 
wherein each photoelectric conversion element included in the plurality of photoelectric conversion elements belongs to any one pixel group included in the plurality of pixel groups (see figs. 2, 4 and par. [0035], in which each photoelectric conversion element 201-204 included in the plurality of photoelectric conversion elements belongs to any one pixel group included in the plurality of pixel group 100),
each pixel group included in the plurality of pixel groups includes at least three photoelectric conversion elements included in the plurality of photoelectric conversion elements (see figs. 2, 4 and par. [0035], noted each pixel group 100 in the plurality of pixel groups includes at least three photoelectric conversion elements 201-203 included in the plurality of photoelectric conversion elements),
the at least three photoelectric conversion elements are disposed in at least two rows and at least two columns (see fig. 4, in which the at least three photoelectric conversion elements are disposed in at least 2 rows and at least two columns when rearranging the photoelectric conversion elements), 
each pixel group included in the plurality of pixel groups includes:
a floating diffusion (see fig. 4 and par. [0035], a floating diffusion 230); 
a first memory (see fig. 4 and par. [0035], an analog memory 231); and 
a second memory (see fig. 4 and par. [0035], an analog memory 232), 
the first electric charge is generated by the first photoelectric conversion elements in a first exposure period (see fig. 5 and par. [0056], wherein the first electric charge is generated by the first photoelectric conversion elements in a first exposure period), 
the first electric charge is transferred to the floating diffusion at a first timing (see fig. 5 and pars. [0043], [0060], the first electric charge is transferred to the FD at a first timing), 
the at least three photoelectric conversion elements include at least two first photoelectric conversion elements configured to generate first electric charge and at least one second photoelectric conversion element configured to generate second electric charge,
at least two pieces of the first electric charge generated by the at least two first photoelectric conversion elements are added in the floating diffusion and held in the floating diffusion, 
the first memory stores a first pixel signal that is based on the first electric charge held in the floating diffusion, 

the second electric charge is transferred to the floating diffusion at a second timing different from the first timing and is held in the floating diffusion, and 
the second memory stores a second pixel signal that is based on the second electric charge held in the floating diffusion (These limitations are a manner of operating the device and do to limit the structure of the claim, see NOTE above).

Regarding claim 2, Tadashi discloses the solid-state imaging device according to Claim 1, further comprising: 
a first substrate including the plurality of photoelectric conversion elements (see fig. 3 and par. [0033], wherein a first substrate including the plurality of photoelectric conversion elements); and 
a second substrate that is stacked on the first substrate and includes the first memory and the second memory (the method of forming a device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight).

Regarding claim 3, Tadashi discloses the solid-state imaging device according to Claim 1, 
wherein each pixel group included in the plurality of pixel groups further includes: 
a transfer transistor configured to transfer the first electric charge and the second electric charge to the floating diffusion (see fig. 4 and pars. [0038], [0043], a transfer transistor 211/212 configured to transfer the first electric charge of 201 and the second electric charge of 202 to the FD 230); 
a first switch connected to the floating diffusion and the first memory (see fig. 4 and par. [0042], wherein a first switch 271 connected to the FD 230 and the first memory 231); and
a second switch connected to the floating diffusion and the second memory (see fig. 4 and par. [0042], wherein a second switch 272 connected to the FD 230 and the second memory 232), 
when the first switch is in an ON state, the first switch is configured to transfer the first electric charge held in the floating diffusion to the first memory and the second switch is in an OFF state (see fig. 5 and pars. [0046], [0057], when the first switch 271 is in an ON state, the first switch 271 is configured to transfer the first electric charge held in the FD 230 to the first memory 231 and the second switch 272 is in an OFF state), and 
when the second switch is in an ON state, the second switch is configured to transfer the second electric charge held in the floating diffusion to the second memory and the first switch is in an OFF state (see fig. 5 and pars. [0046], [0057], when the second switch 272 is in an ON state, the second switch 272 is configured to transfer the second electric charge held in the FD 230 to the second memory 232 and the first switch 271 is in an OFF state).

Regarding claim 4, Tadashi discloses the solid-state imaging device according to Claim 1, 
(see fig. 4 and par. [0036], in which each pixel group 100 included in the plurality of pixel groups included at least four photoelectric conversion elements 201-204), and 
the at least four photoelectric conversion elements are disposed in at least two consecutive rows and at least two consecutive columns (see fig. 4, in which the at least four photoelectric conversion elements are disposed in at least 2 rows and at least two columns when rearranging the photoelectric conversion elements).

Regarding claim 5, Tadashi discloses the solid-state imaging device according to Claim 3, 
wherein each pixel group included in the plurality of pixel groups includes at least four photoelectric conversion elements included in the plurality of photoelectric conversion elements (see fig. 4 and par. [0036], wherein each pixel group 100 included in the plurality of pixel groups includes at least four photoelectric conversion elements 201-204 included in the plurality of photoelectric conversion elements), and 
the at least four photoelectric conversion elements are disposed in at least two consecutive rows and at least two consecutive columns (see fig. 4, noted that at least four photoelectric conversion elements are disposed in at least two consecutive row and at least two consecutive columns when rearranging the photoelectric conversion elements).

Regarding claim 6, Tadashi discloses the solid-state imaging device according to Claim 5, 

the transfer transistor is configured to sequentially transfer at least two pieces of the second electric charge generated by the at least two second photoelectric conversion elements to the floating diffusion, 
the second switch is configured to transfer the second electric charge held in the floating diffusion to the second memory each time the second electric charge is transferred to the floating diffusion, and 
the second memory is configured to separately store at least two second pixel signals that are based on the at least two pieces of the second electric charge (These limitations are a manner of operating the device and do to limit the structure of the claim, see NOTE above).

Regarding claim 7, Tadashi discloses the solid-state imaging device according to Claim 6, 
wherein the solid-state imaging device is configured to perform multiple times of imaging, 
in each of the multiple times of imaging, the first photoelectric conversion element is configured to generate the first electric charge and the second photoelectric conversion element is configured to generate the second electric charge, 
in each of the multiple times of imaging, the transfer transistor is configured to transfer the first electric charge and the second electric charge to the floating diffusion, 

in each of the multiple times of imaging, the first memory is configured to store the first pixel signal and the second memory is configured to store the second pixel signal, and 
in each pixel group included in the plurality of pixel groups, a combination of the at least two first photoelectric conversion elements is different between the multiple times of imaging and a combination of the at least two second photoelectric conversion elements is different between the multiple times of imaging (These limitations are a manner of operating the device and do to limit the structure of the claim, see NOTE above).

Regarding claim 8, Tadashi discloses a solid-state imaging device, comprising: 
a plurality of photoelectric conversion elements disposed in a matrix shape; and 
a plurality of pixel groups, 
wherein each photoelectric conversion element included in the plurality of photoelectric conversion elements belongs to any one pixel group included in the plurality of pixel groups,
each pixel group included in the plurality of pixel groups includes at least three photoelectric conversion elements included in the plurality of photoelectric conversion elements,
the at least three photoelectric conversion elements include at least two first photoelectric conversion elements configured to generate first electric charge and at least one second photoelectric conversion element configured to generate second electric charge, 
(see the analysis of claim 1), 
each pixel group included in the plurality of pixel groups includes: 
a first floating diffusion (see the analysis of claim 1); and 
a second floating diffusion (see fig. 4 and par. [0035], a floating diffusion 230), 
the first electric charge is generated by the first photoelectric conversion elements in an exposure period (see fig. 5 and par. [0056], wherein the first electric charge is generated by the first photoelectric conversion elements in a first exposure period), 
the first electric charge is transferred to the first floating diffusion at a first timing (see fig. 5 and par. [0060], the first electric charge is transferred to the FD at a first timing),
the second electric charge is generated by the second photoelectric conversion element in the exposure period (see fig. 5 and par. [0062], in which the second electric charge is generated by the second photoelectric conversion element 202 in the exposure period), 
the second electric charge is transferred to the second floating diffusion at a second timing the same as the first timing and is held in the second floating diffusion (see fig. 5 and par. [0052], noted that the exposure period of each pixel is equal, therefore the second electric charge is transferred to the FD 230 at a second timing the same as the first timing as is held in the FD 230), 
a first pixel signal that is based on the first electric charge held in the first floating diffusion is output to a first signal line (see fig. 5 and par. [0068], in which the signal charged of each pixel is stored in memory 231-234 and is sequentially read. So a fist pixel signal that is based on the first electric charge of 201 held in the FD 230 is output to a vertical signal line 120), and 
a second pixel signal that is based on the second electric charge held in the second floating diffusion is output to a second signal line different from the first signal line (see fig. 5 and par. [0068], in which the signal charged of each pixel is stored in memory 231-234 and is sequentially read. Therefore, a second pixel signal that is based on the second electric charge of 202 held in the FD 230 is output to the vertical signal line 120 at a different time).
at least two pieces of the first electric charge generated by the at least two first photoelectric conversion elements are added in the first floating diffusion and held in the first floating diffusion (These limitations are a manner of operating the device and do to limit the structure of the claim, see NOTE above).

Regarding claim 9, Tadashi discloses an imaging system, comprising: the solid-state imaging device according to Claim 1; and a signal processing circuit configured to combine a first image signal that is based on the first pixel signal and a second image signal that is based on the second pixel signal (These limitations are a manner of operating the device and do to limit the structure of the claim, see NOTE above).

Regarding claim 10, Tadashi discloses an imaging system, comprising: the solid-state imaging device according to Claim 8; and a signal processing circuit configured to combine a first image signal that is based on the first pixel signal and a second image signal that is based on (These limitations are a manner of operating the device and do to limit the structure of the claim, see NOTE above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697